DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Maintained rejection
Rejections of claims 14-16 and 19-27 as set forth in the office action mailed on 7/28/20 is maintained.  Newly added claims 28-34 are included in the maintained rejection and are addressed in the reply to applicants’ remarks which follows the repeated text of the rejection of record.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 14-16 and 19-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Somaxon (Somaxon Pharmaceuticals Announces Positive Results in a Phase II..., Somaxon Pharmaceuticals, p. 1-3, April 2005) in view of Ancoli-lsreal et al (Sleep Medicine Reviews, 1(1), p. 3-17, 1997).
Claims 14-16 and 19-34 are drawn to a method of treating insomnia, including insomnia characterized by difficulties with sleep maintenance, in an elderly patient comprising administering to a patient over the age of 65 an initial dose of 3mg of doxepin, evaluating whether a desired improvement in sleep is achieved by the patient at initial dosage and if the desired improvement is not achieved, increasing the dosage of doxepin to 6mg, and concurrently administering 6mg of doxepin to an adult (i.e. nonelderly age 18-64) insomnia patient with the same condition 6mg of doxepin.
Somaxon teaches a method of treating insomnia in an elderly patient comprising administering to a patient over the age of 65 doxepin at 3 or 6mg (p. 2, first paragraph). The treatment is taught to be efficacious at both doses and to result in no difference in adverse effect or next day residual effects versus placebo at both doses (p. 1, first paragraph). The treatment is further taught to be improve all sleep maintenance indicators including wake time during sleep, wake after sleep onset, sleep efficiency, total sleep time as well as sleep quality (p. 2, first and second paragraph).
Somaxon does not expressly teach beginning the regimen with 3mg doxepin, evaluating the efficacy of the treatment and side effects, and increasing it to 6mg only if the desired improvement in sleep is not achieved in elderly patients, identifying a patient who is susceptible to the adverse effects of confusion and residual sedation prior to administering the drug, i.e. an elderly patient, or an adult age 18-64, or administering the therapy to a patient with insomnia characterized by difficulties with sleep maintenance.
st full paragraph and p. 13, last paragraph). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the instantly claimed invention to begin the regimen with 3mg doxepin, evaluate the efficacy of the treatment and side effects, and increase it to 6mg only if the desired improvement in sleep is not achieved in elderly patients, since the prior art teaches that there is increased risk of adverse reaction in elderly patients relative to other adults and the lowest dose possible should be used to mitigate such risks when treating an elderly patient or patients. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to identify a patient who is susceptible to the adverse effects of confusion and residual sedation prior to administering the drug, since these were known side effects of sleep medication in the elderly patient population and doxepin at 3 or 6mg was known to result in no difference in adverse effects or next day residual effects versus placebo at both doses in said population.
Furthermore it would have been prima facie obvious to one of ordinary skill in the art to administer the therapy to a patient suffering from insomnia characterized by fragmented sleep during the eight hour of sleep/sleep maintenance insomnia, since the therapy was known to result in improvement in all sleep maintenance indicators including wake time during sleep, wake after sleep onset, sleep efficiency, total sleep time as well as sleep quality, thus resulting in the practice of the instantly claimed invention with a reasonable expectation of success. Additionally it would have been prima facie obvious to identify adult insomnia patients age 18-64 and to administer 6mg to said patients, since the dosage was known to be efficacious and side effects including confusion and residual sedation were not known to be prevalent in this patient population. With regard to the administration of the drug for the period of claims 6 to 11, e.g.  dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
With regard to the wherein language specifying the effect on next day sedation in particular patient populations, said language merely expresses the intended result of active steps positively recited and is thus not given patentable weight. With regard to the wherein language of instant claim 14 specifying that the lower daily dosage of 3mg has less residual effects in elderly patients, as noted above, it is clear that there is an increased risk of adverse reaction to sleep medication for the treatment of insomnia in elderly patients, including residual sedation and confusion and thus sleep medication should be prescribed at the lowest possible dosage possible in this patient population. Additionally, this language merely states the intended result of a method step positively recited and is thus not given patentable weight.
With regards to the newly added limitation directed to recognizing the effects of the daily dose of doxepin on WTDS and WASO.  Since Somaxon teaches that administration of doxepin .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 14-16 and 19-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -24 of U.S. Patent No. 7,915,307 in view Somaxon (Somaxon Pharmaceuticals Announces Positive Results in a Phase II..., Somaxon Pharmaceuticals, p. 1-3, April 2005) in view of Ancoli-lsreal et al (Sleep Medicine Reviews, 1(1), p. 3-17, 1997), as applied above.
Claims 1-24 of U.S. Patent No. 7,915,307 are drawn to a method of treating sleep disorders comprising administering low dose (i.e. 3 to 6mg) of doxepin at least three hours after a meal. Claims 1-24 of U.S. Patent No. 7,915,307 do not teach the administration of the therapy to the instantly claimed patient population, i.e. elderly patients suffering from insomnia, insomnia characterized by fragmented sleep, etc. However, Somaxon and Ancoli-lsreal et al teach the numerous benefits of the administration of low dose doxepin therapy to the instantly claimed patient population including reduced side effects, which are common in the elderly, and improvement in all sleep maintenance indicators. Therefore it would have been prima facie obvious to one of ordinary skill in the art to administer the sleep therapy of the claims 1 -24 of U.S. Patent No. 7,915,307, i.e. low dose doxepin, to the instantly claimed patient population, thus resulting in the instantly claimed invention. With regard to the administration of the drug for the period of claims 6 to 11, e.g. from 15 to 85 days, while Somaxon et al and Ancoli et al do not expressly teach the administration of the drug for e.g. 15 to 85 days, it is obvious from the above teachings that Ancoli-lsreal et al expressly contemplates variation in the dosage amounts and schedule of the active agents and specifically acknowledges that such a matter was well  been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Claims 14-16 and 19-34 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 5,502,047 in view Somaxon (Somaxon Pharmaceuticals Announces Positive Results in a Phase II..., Somaxon Pharmaceuticals, p. 1-3, April 2005) in view of Ancoli-lsreal et al (Sleep Medicine Reviews, 1(1), p. 3-17, 1997), as applied above.
Claims 8-14 of U.S. Patent No. 5,502,047 are drawn to a method of treating insomnia comprising administering 0.5 to 20mg doxepin, including, e.g. 3mg (claim 18). Claims 8-14 of U.S. Patent No. 5,502,047 do not teach the administration of the therapy to the instantly claimed patient population, i.e. elderly patients suffering from insomnia, insomnia characterized by fragmented sleep, etc. However, Somaxon and Ancoli-lsreal etal teach the numerous benefits of the administration of low dose doxepin therapy to the instantly claimed patient population including reduced side effects, which are common in the elderly, and improvement in all sleep maintenance indicators. Therefore it would have been prima facie obvious to one of ordinary skill in the art to administer the sleep therapy of the claims 8-14 of U.S. Patent No. 5,502,047,  amounts and schedule of the active agents and specifically acknowledges that such a matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Claims 14-16 and 19-34 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 16-21 and 24-27 of U.S. Patent No. 6,211,229 in view of Somaxon (Somaxon Pharmaceuticals Announces Positive Results in a Phase II..., Somaxon Pharmaceuticals, p. 1-3, April 2005) in view of Ancoli-lsreal et al (Sleep Medicine Reviews, 1(1), p. 3-17, 1997) as applied above.
Claims 1-7, 16-21 and 24-27 of U.S. Patent No. 6,211,229 are drawn to a method of treating insomnia comprising administering 0.5 to 20mg doxepin. Claims 1-7, 16-21 and 24-27 of U.S. Patent No. 6,211,229 do not teach the administration of the therapy to the instantly  insomnia, insomnia characterized by fragmented sleep, etc. However, Somaxon and Ancoli-lsreal etal teach the numerous benefits of the administration of low dose doxepin (3 to 6mg) therapy to the instantly claimed patient population including reduced side effects, which are common in the elderly, and improvement in all sleep maintenance indicators. Therefore it would have been prima facie obvious to one of ordinary skill in the art to administer the sleep therapy of claims 1-7, 16-21 and 24-27 of U.S. Patent No. 6,211,229, i.e. low dose doxepin, to the instantly claimed patient population via the instantly claimed method, thus resulting in the instantly claimed invention. With regard to the administration of the drug for the period of claims 6 to 11, e.g. from 15 to 85 days, while Somaxon et al and Ancoli et al do not expressly teach the administration of the drug for e.g. 15 to 85 days, it is obvious from the above teachings that Ancoli-lsreal et al expressly contemplates variation in the dosage amounts and schedule of the active agents and specifically acknowledges that such a matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Claims 14-16 and 19-34 are/remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -10, 13-16, 18 and 21-
Claims 1-10, 13-16, 18 and 21-23 of US 8,513,299 are drawn to a method of treating early awakenings and fragments sleep, including the conditions in patients with insomnia (see e.g. claims 6-8), comprising administering low dose (i.e. 3 to 6mg) doxepin. Claims 1-10, 13-16, 18 and 21-23 of US 8,513,299 do not teach the administration of the therapy to the instantly claimed patient population, i.e. elderly patients suffering from insomnia, insomnia characterized by fragmented sleep, etc. However, Somaxon and Ancoli-lsreal et al teach the numerous benefits of the administration of low dose doxepin therapy to the instantly claimed patient population including reduced side effects, which are common in the elderly, and improvement in all sleep maintenance indicators. Therefore it would have been prima facie obvious to one of ordinary skill in the art to administer the sleep therapy of the claims 1-10, 13-16, 18 and 21-23 of US 8,513,299, i.e. low dose doxepin, to the instantly claimed patient population, thus resulting in the instantly claimed invention. With regard to the administration of the drug for the period of claims 6 to 11, e.g. from 15 to 85 days, while Somaxon et al and Ancoli et al do not expressly teach the administration of the drug for e.g. 15 to 85 days, it is obvious from the above teachings that Ancoli-lsreal et al expressly contemplates variation in the dosage amounts and schedule of the active agents and specifically acknowledges that such a matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and 

Reply to applicant’s remarks
Applicants have traversed the rejection under 35 USC 103 on the following grounds:
1) Applicants have argued that Ancoli-Israel teaches away from daily administration of sleep medication in an elderly patient and that Somaxon fails to teach the little to no side effects are observed when doxepin is administered daily.
	The above argument is not found persuasive.
	While applicants are correct in that art does not teach consecutive administration of a daily dose of 3mg, the claims are not limited to consecutive administration.  Examiner’s interpretation of the claims is that a daily dose of 3mg is directed to the amount which is administered to a patient in a single day but is not limited to administration on consecutive days.  Art already teaches a single day administration of 3mg and 6mg and as argued in the above rejection it would be obvious to start elderly patients on a lower dose and only increasing to a higher dose if the desired effect of the treatment is not achieved.
	Claim 15 would be allowable if amended to recite that the administration of a daily 3gm dose for at least 15 days occurs on consecutive days.

	2) Applicants argue that art fails to identifying a second patient 65 years of age or older in need of treatment of insomnia who is susceptible to one or more side effects caused by sleep medication, the side effects comprising…
	The argument is not found persuasive.
	Somaxon and Ancoli-lsreal et al teach the numerous benefits of the administration of low dose doxepin therapy to the instantly claimed patient population including reduced side effects, which are common in the elderly.  The “comprising” language of the claims does not limit the side effects only to the recited ones.  Furthermore the claimed side effects are very broad for example the recited “psychiatric side effects” are recited in Ancoli-Isreal as side effects affecting elderly patients when they disclose “personality changes”.

	3) Newly added claim 34 essentially incorporates the limitation of claim 16 into independent claim 14.  The added limitation is directed to administration of initial daily dosage of 3mg for up to 85 days.  As argued above in point 1) administration for up to 85 days is not interpreted to be limited to administration on consecutive days.  In addition administration for up to 85 days encompasses a single day administration as recited in the art and 2 consecutive days of administration as also recited in the art.
	

Conclusion
	Claims 14-16 and 19-34 are pending
Claims 14-16 and 19-34 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628